United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-K (Mark One) [ X ] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period Fromto. Commission file number000-52613 FIRST TRINITY FINANCIAL CORPORATION (Exact name of small business issuer as specified in its charter) Oklahoma 34-1991436 (State or other jurisdiction of incorporation or organization) (I.R.S. Employernumber) 7633 East 63rd Place, Suite 230Tulsa, Oklahoma74133 (Address of principal executive offices) (918) 249-2438 (Issuer's telephone number) Securities registered pursuant to Section 12(b) of the Exchange Act: Title of Each Class None Securities registered pursuant to section 12(g) of the Exchange Act: Title of Each Class Common Stock, $.01 Par Value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes¨Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes¨Nox Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ No o Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x 1 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer, accelerated filer and smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer:¨Accelerated filer:¨Non accelerated filer:¨Smaller reporting company:x Indicate by check mark whether the registrant is a shell company (as defined by Rule12b-2 of the Exchange Act). Yes o No x State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. Because of the absence of an established trading market for the common stock, the registrant is unable to calculate the aggregate market value of the voting stock held by non-affiliates as of the last business day of the registrant’s most recently completed second fiscal quarter. Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date.Common stock $.01 par value as of March 28, 2011: 6,798,758 shares DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant’s definitive Proxy Statement to be used in connection with its 2011 Annual Meeting of Shareholders, which is expected to be filed with the Securities and Exchange Commission within 120 days after the close of the fiscal year covered by this Form 10-K, are incorporated by reference into PartIII of this report. 2 FIRST TRINITY FINANCIAL CORPORATION TABLE OF CONTENTS Part I Item1. Business 4 Item2. Properties 8 Item3. Legal Proceedings 8 Item4. Submission of Matters to a Vote of Security Holders 9 Part II Item5. Market for Regristrant’s Common Equity, Related Stockholder Matters and Small Business Issuer Purchases of Equity Securities 9 Item 7. Management’s Discussion and Analysis of Financial Condition, Results of Operations and Liquidity and Capital Resources 10 Item8. Financial Statements 22 Item9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 52 Item9A. Controls and Procedures 52 Item9B. Other Information 53 Part III Item10. Directors, Executive Officers and Corporate Governance 53 Item11. Executive Compensation 53 Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 53 Item13. Certain Relationships and Related Transactions, and Director Independence 53 Item14. Principal Accountant Fees and Services. 53 Item15. Exhibits 53 Signatures 54 Exhibit Index 56 Exhibit 21.1 Exhibit 31.1 Exhibit 31.2 Exhibit 32.1 Exhibit 32.2 3 PART I Item 1. Business Business Development First Trinity Financial Corporation (the “Company” or “FTFC”) is the holding company of Trinity Life Insurance Company and First Trinity Capital Corporation. FTFC was incorporated in Oklahoma on April 19, 2004, for the primary purpose of organizing a life insurance subsidiary.The Company raised $1,450,000 from two private placement stock offerings during 2004.On June 22, 2005 the Company’s intrastate public stock offering filed with the Oklahoma Department of Securities for a $12,750,000 intrastate public stock offering, which included a 10% "over-sale" provision (additional sales of $1,275,000), was declared effective.The offering was completed February 23, 2007.The Company raised $14,025,000 from this offering. On June 29, 2010, the Company commenced a public offering of its common stock registered with the U.S. Securities and Exchange Commission and the Oklahoma Department of Securities.The public offering is for 1,333,334 shares of the Company’s common stock for $7.50 per share.The Company will receive $8.5 million after reduction for offering expenses and sales commissions if all the shares are sold.The Company has registered an additional 133,334 shares of its common stock to cover over subscriptions if any occur.The sale of all the additional shares would provide the Company with an additional $850,000 after reduction for offering expenses and sales commissions. The offering will end on June 28, 2011, unless all the Company’s shares are sold before then or the offering is extended.As of December 31, 2010, the Company has received gross proceeds of $3,362,325 from the subscription of 448,310 shares of its common stock in this offering and incurred $486,730 in offering costs.The proceeds were originally deposited in an escrow account that was released from escrow by the Oklahoma Department of Securities in August 2010 after the offering exceeded $1,000,000 in gross proceeds.These proceeds are now available to the Company.Future proceeds from the sale of shares of the Company’s common stock in this public offering will be available to the Company without being held in escrow. The Company purchased First Life America Corporation (“FLAC”) on December 23, 2008 and had statutory capital and surplus of $2,700,455 at December 31, 2008.On August 31, 2009, two of the Company’s subsidiaries, Trinity Life Insurance Company (“Old TLIC”) and FLAC were merged, with FLAC being the surviving company.Immediately following the merger, FLAC changed its name to Trinity Life Insurance Company (“TLIC”).After the merger, the Company has two wholly owned subsidiaries, First Trinity Capital Corporation (“FTCC”) and TLIC, domiciled in Oklahoma.FTCC was incorporated in 2006, and began operations in January 2007 providing financing for casualty insurance premiums. TLIC is primarily engaged in the business of marketing, underwriting and distributing a broad range of individual life and annuity insurance products to individuals in eight states primarily in the Midwest.TLIC’s current product portfolio consists of a modified premium whole life insurance policy with a flexible premium deferred annuity rider, whole life, term, final expense, accidental death and dismemberment and annuity products.The term products are both renewable and convertible and issued for 10, 15, 20 and 30 years.The term products can be issued with premiums fully guaranteed for the entire term period or with a limited premium guarantee.The final expense product is issued as either a simplified issue or as a graded benefit policy, determined by underwriting.The final expense products are sold through independent agents in the states of Illinois, Kansas, Kentucky, Nebraska, North Dakota, Ohio, Oklahoma and Texas. The Company’s operations, prior to the acquisition of FLAC, involved the sale of a modified premium whole life insurance policy with a flexible premium deferred annuity rider through its subsidiary Old TLIC in the state of Oklahoma.FTCC provides financing for casualty insurance premiums for individuals and companies and is licensed to conduct premium financing business in the states of Alabama, Arkansas, Louisiana, Mississippi and Oklahoma.The Company owns 100% of Southern Insurance Services, LLC, (“SIS”), a limited liability company, that operates a property and casualty insurance agency.FTCC is the sole member of SIS. The Company was a development stage company until commencing operations in 2007.Significant net losses have been incurred since inception.At December 31, 2010, the Company had an accumulated deficit of $3,389,571.The losses have resulted primarily from costs incurred while raising capital and establishing the subsidiary companies as well as losses resulting from issuing and administering new and renewal life insurance policies. 4 Acquisition of Other Companies On December 23, 2008, FTFC acquired 100% of the outstanding common stock of First Life America Corporation from an unaffiliated company (the “FLAC Acquisition”).The FLAC acquisition was accounted for as a purchase.The aggregate purchase price for the FLAC acquisition was approximately $2,695,000 (including direct cost associated with the acquisition of approximately $195,000).The FLAC acquisition was financed with the working capital of FTFC.On December 31, 2008, FTFC made FLAC a 15 year loan in the form of a surplus note in the amount of $250,000 with an interest rate of 6% payable monthly, that was approved by the Oklahoma Insurance Department. Financial Information about Segments Our business is comprised of three primary operating business segments: Life and Annuity Insurance Operations, Premium Finance Operations and Corporate Operations.Results for the parent holding company, after elimination of intercompany amounts, are allocated to the corporate operations segment. See Note 12 of the “Notes to Consolidated Financial Statements” for operating results of our segments for each of the years ended December31, 2010 and 2009. Life and Annuity Insurance Operations Our Life and Annuity Insurance Operations consists of issuing ordinary whole life insurance, modified premium whole life with an annuity rider, term, final expense, accidental death and dismemberment and annuity products.The policies can be issued with premiums fully guaranteed for the entire term period or with a limited premium guarantee. The final expense is issued as either a simplified issue or as a Graded Benefit, determined by underwriting. Old TLIC entered into an administrative services agreement with Investors Heritage Life Insurance Company (“IHLIC”) on January 11, 2007.Under the terms of this agreement, IHLIC provided services that included underwriting, actuarial, policy issue, accounting, claims processing and other services incidental to the operations of OLD TLIC.The agreement was effective for a period of five (5)years.However, the agreement was terminated after the merger with FLAC and replaced with a new TLIC administrative services agreement dated May 28, 2009 that provides the same services as the terminated agreement with Old TLIC.The new agreement terminates on January 31, 2012 and may be terminated at any time with a 180 day prior notice. We seek to serve middle income households in the states of Illinois, Kansas, Kentucky, Nebraska, North Dakota, Ohio, Oklahoma and Texas.The majority of our inforce business results from the acquisition of FLAC.We market our products through independent agents. 5 The following table sets forth our direct collected premiums by state, for each state in which we are licensed, for the years ended December 31, 2010 and 2009, in accordance with statutory accounting practices prescribed by the states of domicile of TLIC. State Life Annuity Illinois $ 8
